DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Publication No. 2012/0190979 to Mckenna; U. S. Publication No. 2010/0056928 to Zuzak et al.; and U. S. Patent No. 9,872,613 to Seibel none of the prior art alone or in combination teaches the limitations of the independent claims specifically “an infrared camera configured to provide a sequence of infrared images of the tissue; a camera adapted to obtain an optical image of the tissue; and an image processing system configured to determine an image of rate of elevation or decay of temperature of the tissue from the sequence of infrared images of the tissue by fitting a decay function to pixels of the sequence of infrared images of the tissue, the decay function being a first or second order exponential decay function; the image processing system further configured to enhance the image of rate of elevation or decay of temperature with one or more image processing techniques selected from the group consisting of spatial or image denoising, image averaging over a sequence of images of rate of change of elevation or decay of temperature, FFT-based filtering, edge enhancement, and image segmentation to separate a region of interest from background”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793